

113 S2901 IS: 10 Million Solar Roofs Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2901IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Sanders (for himself, Mr. Merkley, Mrs. Boxer, Mr. Harkin, Mr. Whitehouse, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo increase the quantity of solar photovoltaic electricity by providing rebates for the purchase
			 and installation of an additional 10,000,000 photovoltaic systems by 2024,
			 and for other purposes. 1.Short titleThis Act may be cited as the
		  10 Million Solar Roofs Act of 2014.2.FindingsCongress finds that—(1)there is  enormous potential for increasing the quantity of electricity produced in the United
			 States
			 from distributed solar photovoltaic systems;(2)as the market for solar technology continues to grow, the industry will achieve economies of scale
			 that make the cost of solar-generated electricity broadly competitive with
			 the cost of electricity from fossil fuels;(3)producing electricity from distributed solar photovoltaic systems helps to reduce greenhouse gas
			 emissions and does not result in emissions of harmful air pollutants
			 such as mercury, sulfur dioxide, and nitrogen oxides;(4)increasing the quantity of electricity generated from domestic renewable energy sources enhances
			 national energy security;(5)investments in solar energy and other renewable energy sources lead to the creation of green jobs
			 that provide substantial economic benefits;(6)the United States solar industry employed more than 140,000 people spread across all 50 States in
			 2013, which is a 53 percent increase over 2010, according to the Solar
			 Foundation; and(7)the solar industry is investing almost $15,000,000,000 in the United States economy annually,
			 according to GTM Research and the Solar Energy Industries Association.3.DefinitionsIn this Act:(1)Photovoltaic systemThe term photovoltaic system includes—(A)solar panels;(B)roof support structures;(C)inverters;(D)an energy storage system, if the energy storage system is integrated with the photovoltaic system;
			 and(E)any other hardware necessary for the installation of a photovoltaic system.(2)SecretaryThe term Secretary means the Secretary of Energy.4.Rebates for purchase and installation of photovoltaic systems(a)In generalThe Secretary shall establish a program under which the Secretary shall provide rebates to eligible
			 individuals
			 or entities for the purchase and installation of photovoltaic systems for
			 residential and commercial properties in order to install, over the
			 10-year period beginning on the date of enactment of this Act, at least an
			 additional 10,000,000 photovoltaic systems in the United States (as
			 compared to
			 the number of photovoltaic systems installed in the United States as
			 of the date
			 of enactment of this Act) with a cumulative capacity of at least 60,000
			 megawatts.(b)Eligibility(1)In generalTo be eligible for a rebate under this section—(A)the recipient of the rebate shall be a homeowner, business, nonprofit entity, or State or local
			 government that purchased and installed a photovoltaic system for a
			 property located in the United States; and(B)the recipient of the rebate shall meet such other eligibility criteria as are determined to be
			 appropriate by the Secretary.(2)Other entitiesAfter public review and comment, the Secretary may identify other individuals or entities located
			 in the United States that qualify for a rebate under this section.(c)AmountSubject to subsection (d)(2), the amount of a rebate provided to an eligible individual or entity
			 for
			 the purchase and installation of a photovoltaic system for a property
			 under this section shall be equal to the lesser of—(1)15 percent of the initial capital costs for purchasing and  installing the photovoltaic system,
			 including costs for hardware, permitting and other soft costs, and installation; or(2)$10,000.(d)Intermediate reportAs soon as practicable after the end of the 5-year period beginning on the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of
			 Congress, and publish on the website of the Department of Energy, a report
			 that describes—(1)the number of photovoltaic systems for
			 residential and commercial properties purchased and installed with rebates
			 provided under this section;  and(2)any steps the Secretary will take to ensure that the goal of  the installation of an additional
			 10,000,000 photovoltaic systems in the United States is achieved by 2024.(e)Relationship to other lawThe authority provided under this section shall be in addition to any other authority under which
			 credits or other types of financial assistance are provided for
			 installation of a photovoltaic system for a property.5.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.